Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 10/31/2022. In the instant amendment, claims 30, 34-35 and 37-41 were amended; claims 21, 29 and 36 are independent claims, Claims 21-27 and 29-41 have been examined and are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
It’s noted that claims 31-33 have been amended, the status identifiers of said claims are indicated as “previously presented.”  To expedite the process of prosecution, the Examiner considered the status identifiers of said claims as “currently amended.” Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27, 29-32 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 10-13 of U.S. Patent No: 11,075,893. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are anticipated by the claims of U.S. Patent No: 11,075,893. 
Claims 21-24, 27, 29-32 and 35-39  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 11 and 13 of U.S. Patent No: 10,469,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are anticipated by the claims of U.S. Patent No: 10,469,465.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 29-30 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al (“Cottrell,” US 20090013399) and further in view of Orsini et al (“Orsini,” US 20110202755). 

Regarding claim 21, Cottrell discloses a method for providing a cryptographic proxy service, the method comprising: 
identifying a network destination to which a computing device is requesting or attempting to transmit sensitive data; (Cottrell, 224, FIG 2 describes identifying a network destination to which a computing device is requesting or attempting to transmit sensitive data)
obtaining a spoofed security certificate of the network destination; (Cottrell, [0022], describes obtaining a spoofed security certificate of the network destination)
sending a first public key of the spoofed security certificate to the computing device for encrypting the sensitive data; (Cottrell, 226, FIG 2, [0031] describes sending a first public key of the spoofed security certificate to the computing device for encrypting the sensitive data)
receiving the encrypted sensitive data; (Cottrell, 228, 240, 250, FIG 2 describes receiving the encrypted sensitive data)
decrypting the sensitive data of the spoofed security certificate (Cottrell, [0031], [0044], [0022], describes decrypting the sensitive data of the spoofed security certificate)
Cottrell fails to explicitly disclose using a private key; obtaining a second public key from a second certificate authority associated with the network destination;  encrypting the sensitive data according to the second public key;  and forwarding the encrypted sensitive data to the network destination. 
However, in an analogous art, Orsini discloses using a private key; (Orsini, FIG 9, Panel A & B, [0128], [0151], [0172], [0442] describes using a private key)
obtaining a second public key from a second certificate authority associated with the network destination;  (Orsini, [0009], [0142], [0530], [0588] describe obtaining a second public key from a second certificate authority associated with the network destination)
encrypting the sensitive data according to the second public key;  (Orsini, [0172], [0284], [0335], [0117], [0530] describe encrypting the sensitive data according to the second public key)
and forwarding the encrypted sensitive data to the network destination; (Orsini, [0405], [0094], [0173]-[0174] describes and forwarding the encrypted sensitive data to the network destination)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Orsini with the method and system of Cottrell to include using a private key; obtaining a second public key from a second certificate authority associated with the network destination;  encrypting the sensitive data according to the second public key;  and forwarding the encrypted sensitive data to the network destination. One would have been motivated to secure communications by distributing trust among certificate authorities (Orsini, [0002]). 

Regarding claim 22, Cottrell and Orsini disclose the method of claim 21. 
Cottrell further discloses further comprising operating as a first certificate authority for the spoofed security certificate, (Cottrell, [0019] & [0022] describes operating as a first certificate authority for the spoofed security certificate)

Regarding claim 29, Cottrell discloses a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for providing a cryptographic proxy service, the stages comprising: 
identifying a network destination to which a computing device is requesting or attempting to transmit sensitive data; (Cottrell, 224, FIG 2 describes identifying a network destination to which a computing device is requesting or attempting to transmit sensitive data)
obtaining a spoofed security certificate of the network destination; (Cottrell, [0022], describes obtaining a spoofed security certificate of the network destination)
sending a first public key of the spoofed security certificate to the computing device for encrypting the sensitive data; (Cottrell, 226, FIG 2, [0031] describes sending a first public key of the spoofed security certificate to the computing device for encrypting the sensitive data)
receiving the encrypted sensitive data; (Cottrell, 228, 240, 250, FIG 2 describes receiving the encrypted sensitive data)
decrypting the sensitive data of the spoofed security certificate (Cottrell, [0031], [0044], [0022], describes decrypting the sensitive data of the spoofed security certificate)
Cottrell fails to explicitly disclose using a private key; obtaining a second public key from a second certificate authority associated with the network destination; encrypting the sensitive data according to the second public key; and forwarding the encrypted sensitive data to the network destination.
However, in an analogous art, Orsini discloses using a private key; (Orsini, FIG 9, Panel A & B, [0128], [0151], [0172], [0442] describes using a private key)
obtaining a second public key from a second certificate authority associated with the network destination; (Orsini, [0009], [0142], [0530], [0588] describe obtaining a second public key from a second certificate authority associated with the network destination)
encrypting the sensitive data according to the second public key; (Orsini, [0172], [0284], [0335], [0117], [0530] describe encrypting the sensitive data according to the second public key)
and forwarding the encrypted sensitive data to the network destination, (Orsini, [0405], [0094], [0173]-[0174] describes and forwarding the encrypted sensitive data to the network destination)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Orsini with the method and system of Cottrell to include using a private key; obtaining a second public key from a second certificate authority associated with the network destination; encrypting the sensitive data according to the second public key; and forwarding the encrypted sensitive data to the network destination. One would have been motivated to secure communications by distributing trust among certificate authorities (Orsini, [0002]). 

Regarding claim 30, Cottrell and Orsini disclose the non-transitory, computer-readable medium of claim 29. 
Cottrell further discloses the stages further comprising operating as a first certificate authority for the spoofed security certificate, (Cottrell, [0019] & [0022] describes operating as a first certificate authority for the spoofed security certificate)

Regarding claim 36, Cottrell discloses a cryptographic proxy system comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; 
and a server including a hardware-based processor that executes the instructions to carry out stages comprising: (Cottrell, [0031], [0043] describes a server including a processor that executes instructions)
identifying a network destination to which a computing device is requesting or attempting to transmit sensitive data; (Cottrell, 224, FIG 2 describes identifying a network destination to which a computing device is requesting or attempting to transmit sensitive data)
obtaining a spoofed security certificate of the network destination; (Cottrell, [0022], describes obtaining a spoofed security certificate of the network destination)
sending a first public key of the spoofed security certificate to the computing device for encrypting the sensitive data; (Cottrell, 226, FIG 2, [0031] describes sending a first public key of the spoofed security certificate to the computing device for encrypting the sensitive data)
receiving the encrypted sensitive data; (Cottrell, 228, 240, 250, FIG 2 describes receiving the encrypted sensitive data)
decrypting the sensitive data of the spoofed security certificate (Cottrell, [0031], [0044], [0022], describes decrypting the sensitive data of the spoofed security certificate)
Cottrell fails to explicitly disclose using a private key; obtaining a second public key from a second certificate authority associated with the network destination;  encrypting the sensitive data according to the second public key; and  forwarding the encrypted sensitive data to the network destination.
However, in an analogous art, Orsini discloses using a private key; (Orsini, FIG 9, Panel A & B, [0128], [0151], [0172], [0442] describes using a private key)
obtaining a second public key from a second certificate authority associated with the network destination;  (Orsini, [0009], [0142], [0530], [0588] describe obtaining a second public key from a second certificate authority associated with the network destination)
encrypting the sensitive data according to the second public key; (Orsini, [0172], [0284], [0335], [0117], [0530] describe encrypting the sensitive data according to the second public key)
and forwarding the encrypted sensitive data to the network destination, (Orsini, [0405], [0094], [0173]-[0174] describes and forwarding the encrypted sensitive data to the network destination)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Orsini with the method and system of Cottrell to include decrypting the sensitive data using a private key of the spoofed security certificate; obtaining a second public key from a second certificate authority associated with the network destination;  encrypting the sensitive data according to the second public key; and  forwarding the encrypted sensitive data to the network destination. One would have been motivated to secure communications by distributing trust among certificate authorities (Orsini, [0002]).



Regarding claim 37, Cottrell and Orsini disclose the system of claim 35. 
Cottrell further discloses the stages further comprising operating as a first certificate authority for the spoofed security certificate, (Cottrell, [0019] & [0022] describes operating as a first certificate authority for the spoofed security certificate)

Claim(s) 23, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al (“Cottrell,” US 20090013399) in view of Orsini et al (“Orsini,” US 20110202755) and further in view of Murakawa et al (“Murakawa,” US 20050005097). 

Regarding claim 23, Cottrell and Orsini disclose the method of claim 21. 
Cottrell and Orsini fail to explicitly disclose comprising installing a root certificate on the computing device that causes the computing device to accept the first public key.
However, in an analogous art, Murakawa discloses comprising installing a root certificate on the computing device that causes the computing device to accept the first public key, (Murakawa, [0052], describes comprising installing a root certificate on the computing device that causes the computing device to accept the first public key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Murakawa with the method and system of Cottrell and Orsini to include comprising installing a root certificate on the computing device that causes the computing device to accept the first public key. One would have been motivated to provide data communication using a public key in a network environment (Murakawa, [0003]). 
Regarding claim 31, Cottrell and Orsini disclose the non-transitory, computer-readable medium of claim 28. 
Cottrell and Orsini fail to explicitly disclose the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key.
However, in an analogous art, Murakawa discloses the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key, (Murakawa, [0052], describes the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Murakawa with the method and system of Cottrell and Orsini to include the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key. One would have been motivated to provide data communication using a public key in a network environment (Murakawa, [0003]).

Regarding claim 38, Cottrell and Orsini disclose the system of claim 35. 
Cottrell and Orsini fail to explicitly disclose the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key.
However, in an analogous art, Murakawa discloses the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key, (Murakawa, [0052], describes the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Murakawa with the method and system of Cottrell and Orsini to include the stages further comprising installing a root certificate on the computing device that causes the computing device to accept the first public key. One would have been motivated to provide data communication using a public key in a network environment (Murakawa, [0003]).

Claim(s) 24, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al (“Cottrell,” US 20090013399) in view of Orsini et al (“Orsini,” US 20110202755) and further in view of Telstra ("Telstra" "Mobile Device Management Administrator Guide Apple iOS, Feb 2012, v8.0, Pages 1-44 as disclosed in the IDS on 06/24/2021)

Regarding claim 24, Cottrell and Orsini disclose the method of claim 21. 
Cottrell further disclose further comprising verifying, as a condition for sending the first public key. 
Cottrell and Orsini fail to explicitly disclose that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement.
However, in an analogous art, Telstra discloses that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement, (Telstra, Pages 11, 27-28, describe that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Telstra
with the method and system of Cottrell and Orsini to include that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement. One would have been motivated to
provide a system to allow IT administrators to remotely manage their fleet of mobile devices via the Telstra Mobile Device Management (MDM) portal (Telstra, Page 4 Under Section Purpose). 

Regarding claim 32, Cottrell and Orsini disclose the non-transitory, computer-readable medium of claim 28. 
Cottrell further discloses the stages further comprising verifying, as a condition for sending the first public key, (Cottrell, [0023], [0031], describes the stages further comprising verifying, as a condition for sending the first public key)
Cottrell and Orsini fail to explicitly disclose that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement.
However, in an analogous art, Telstra discloses that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement, (Telstra, Pages 11, 27-28, describe that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Telstra with the method and system of Cottrell and Orsini to include that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement. One would have been motivated to
provide a system to allow IT administrators to remotely manage their fleet of mobile devices via the Telstra Mobile Device Management (MDM) portal (Telstra, Page 4 Under Section Purpose). 

Regarding claim 39, Cottrell and Orsini disclose the system of claim 35. 
Cottrell further discloses the stages further comprising verifying, as a condition for sending the first public key, (Cottrell, [0023], [0031], describes the stages further comprising verifying, as a condition for sending the first public key)
Cottrell and Orsini fail to explicitly disclose that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement
However, in an analogous art, Telstra discloses that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement, (Telstra, Pages 11, 27-28, describe that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Telstra with the method and system of Cottrell and Orsini to include that the computing device is in compliance with a compliance rule specifying at least one of an encryption requirement and a firmware-version requirement. One would have been motivated to
provide a system to allow IT administrators to remotely manage their fleet of mobile devices via the Telstra Mobile Device Management (MDM) portal (Telstra, Page 4 Under Section Purpose). 

Claim(s) 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al (“Cottrell,” US 20090013399) in view of Orsini et al (“Orsini,” US 20110202755) and further in view of Barile et al (“Barile,” US 20100162347). 

Regarding claim 25, Cottrell and Orsini disclose the method of claim 21. 
Cottrell and Orsini fail to explicitly disclose further comprising identifying the network destination further comprises intercepting an attempt to transmit the sensitive data.
However, in an analogous art, Barile discloses further comprising identifying the network destination further comprises intercepting an attempt to transmit the sensitive data, (Barile, [0019], describes intercepting an attempt to transmit the sensitive data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Barile with the method and system of Cottrell and Orsini to include further comprising identifying the network destination further comprises intercepting an attempt to transmit the sensitive data. One would have been motivated to provide data loss prevention and to adjust data loss prevention policies based on user behavior (Barile, [0001]). 

Regarding claim 33, Cottrell and Orsini disclose the non-transitory, computer-readable medium of claim 28. 
Cottrell and Orsini fail to explicitly disclose the stages further comprising identifying the network destination further comprises intercepting an attempt to transmit the sensitive data.
However, in an analogous art, Barile discloses the stages further comprising identifying the network destination further comprises intercepting an attempt to transmit the sensitive data, (Barile, [0019] describes intercepting an attempt to transmit the sensitive data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Barile with the method and system of Cottrell and Orsini to include the stages further comprising identifying the network destination further comprises intercepting an attempt to transmit the sensitive data. One would have been motivated to provide data loss prevention and to adjust data loss prevention policies based on user behavior (Barile, [0001]).

Claim(s) 26, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al (“Cottrell,” US 20090013399) in view of Orsini et al (“Orsini,” US 20110202755) and further in view of Austen et al (“Austen,” US 20140075186). 

Regarding claim 26, Cottrell and Orsini disclose the method of claim 21. 
Cottrell and Orsini fail to explicitly disclose wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination.
However, in an analogous art, Austen discloses wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination, (Austen, [0007], [0013]-[0015], [0031] describe wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of  Austen with the method and system of Cottrell and Orsini to include wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination. One would have been motivated to provide access to a portable device being adapted to flexibly provide access to multiple instances in a secure manner (Austen, [0004]). 

Regarding claim 34, Cottrell and Orsini disclose the non-transitory, computer-readable medium of claim 28. 
Cottrell and Orsini fail to explicitly disclose wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination.
However, in an analogous art, Cottrell discloses wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination, (Austen, [0007], [0013]-[0015], [0031] describe wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of  Austen with the method and system of Cottrell and Orsini to include wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination. One would have been motivated to provide access to a portable device being adapted to flexibly provide access to multiple instances in a secure manner (Austen, [0004]). 

Regarding claim 40, Cottrell and Orsini disclose the system of claim 35. 
Cottrell and Orsini fail to explicitly disclose wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination. 
However, in an analogous art, Austen discloses wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination, (Austen, [0007], [0013]-[0015], [0031] describe wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of  Austen with the method and system of Cottrell and Orsini to include wherein obtaining the second public key comprises accessing a stored copy of the second public key as previously received from the network destination. One would have been motivated to provide access to a portable device being adapted to flexibly provide access to multiple instances in a secure manner (Austen, [0004]). 

Claim(s) 27, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al (“Cottrell,” US 20090013399) in view of Orsini et al (“Orsini,” US 20110202755) and further in view of Song et al (“Song,” CN104394528). 

Regarding claim 27, Cottrell and Orsini disclose the method of claim 21. 
Cottrell and Orsini fail to explicitly disclose further comprising: determining that a secure channel cannot be established; and notifying the computing device that the secure channel cannot be established.
However, in an analogous art, Song discloses further comprising: determining that a secure channel cannot be established; (Song, [0016], [0067], [0083], describe further comprising: determining that a secure channel cannot be established) and 
notifying the computing device that the secure channel cannot be established, (Song, [0016], [0067], [0083], describe notifying the computing device that the secure channel cannot be established)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Song with the method and system of Cottrell and Orsini to include further comprising: determining that a secure channel cannot be established; and notifying the computing device that the secure channel cannot be established. One would have been motivated to establishing a secure channel technology to solve the data safe X2 link establishment procedure (Song, [0007]). 

Regarding claim 35, Cottrell and Orsini disclose the non-transitory, computer-readable medium of claim 33. 
Cottrell and Orsini fail to explicitly disclose the stages further comprising: determining that a secure channel cannot be established; and notifying the computing device that the secure channel cannot be established.
However, in an analogous art, Song discloses the stages further comprising: determining that a secure channel cannot be established; and (Song, [0016], [0067], [0083], describe further comprising: determining that a secure channel cannot be established)
notifying the computing device that the secure channel cannot be established, (Song, [0016], [0067], [0083], describe notifying the computing device that the secure channel cannot be established)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Song with the method and system of Cottrell and Orsini to include the stages further comprising: determining that a secure channel cannot be established; and notifying the computing device that the secure channel cannot be established. One would have been motivated to establishing a secure channel technology to solve the data safe X2 link establishment procedure (Song, [0007]).

Regarding claim 41, Cottrell and Orsini disclose the system of claim 35. 
Cottrell and Orsini fail to explicitly disclose the stages further comprising further comprising: determining that a secure channel cannot be established; and notifying the computing device that the secure channel cannot be established. 
However, in an analogous art, Song discloses the stages further comprising further comprising: determining that a secure channel cannot be established; and (Song, [0016], [0067], [0083], describe further comprising: determining that a secure channel cannot be established) 
notifying the computing device that the secure channel cannot be established, (Song, [0016], [0067], [0083], describe notifying the computing device that the secure channel cannot be established)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Song with the method and system of Cottrell and Orsini to include the stages further comprising further comprising: determining that a secure channel cannot be established; and notifying the computing device that the secure channel cannot be established. One would have been motivated to establishing a secure channel technology to solve the data safe X2 link establishment procedure (Song, [0007]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                   

/JAMES J WILCOX/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439